Title: From John Adams to Richard Rush, 15 September 1817
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Sept. 15th. 1817

I will now venture to congratulate you upon your relief from a part of the heavy burthen which has been imposed upon you for So many months. And above all I congratulate you, my son and myself on your future destination. Had Providence permitted me to choose Events my heart would have dictated none other.
Accept my Thanks for your uninterrupted and invariable kindness to me and my Friends, and present the Same Acknowledgemen to Mrs Rush.
If my Life Should continue, Upon which however I have no reason to depend from New moon to New moon, from day to day or hour to hour, I Shall rejoice in an occasional Letter from you wherever you may be.
I could write you a Volume on the Visitation of the President to the Eastern States. The Result has been highly favourable to the Public Cause. Not an indiscretion has escaped from him. And his Patience and Activity have been Such as I could never imitate and Such as I could Scarcely believe feasible.
I am your assured Friend
John Adams